Exhibit 10.54
NAVISITE, INC.
Separation Agreement
     This Separation Agreement (the “Agreement”) is made and entered into by and
between NaviSite, Inc., a Delaware corporation (the “Company”), and Mark Zingale
(“You” or the “Employee”), as of August 31, 2009.
     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may exist and that
such possibility may result in the departure or distraction of key personnel to
the detriment of the Company, its stockholders and its customers.
     WHEREAS, in order to induce you to remain in its employ, the Company agrees
that you shall receive the benefits set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1.   Certain Definitions.

     As used herein, the following terms shall have the meanings set forth
below:

  (a)   A “Change in Control” shall occur or be deemed to have occurred only if
any of the following events occur:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this subsection (i), any acquisition directly
from the Company shall not constitute a Change in Control; or     (ii)   such
time as the Continuing Directors (as defined below) do not constitute a majority
of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Agreement by the Board or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 



--------------------------------------------------------------------------------



 



  (iii)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company‘s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or     (iv)   the liquidation or
dissolution of the Company.

Notwithstanding anything to the contrary, none of the following shall constitute
a Change in Control event: (A) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (C) any acquisition by any corporation or
other business entity pursuant to a Business Combination which complies with
clauses (x) and (y) of subsection (iii) of this definition or (D) any
acquisition by Atlantic Investors, LLC, or its successors or affiliates
(collectively “Atlantic” ), of any shares of common stock or any ownership by
Atlantic of any shares of common stock.

  (b)   “Cause” shall mean (i) an intentional act of fraud, embezzlement or
theft in connection with your duties to the company or in the course of your
employment with the company, (ii) your willful engaging in gross misconduct
which is demonstrably and materially injurious to the Company, or (iii) your
willful and continued failure to perform substantially your duties with the
Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), which failure is not cured within
ten (10) business days after a written demand for substantial performance is
delivered to you by the Company which specifically identifies the manner in
which the Company believes that you have not substantially performed your
duties. For purposes of this Subsection, no act or failure to act on your part
shall be deemed “willful” unless done

2



--------------------------------------------------------------------------------



 



      or omitted to be done by you not in good faith and without reasonable
belief that your action or omission was in the best interest of the Company.

  (c)   “Date of Termination” shall have the meaning set forth in Section 2(c).
    (d)   “Disability” shall be deemed to have occurred if, as a result of
incapacity due to physical or mental illness, you shall have been absent from
the full time performance of your duties with the Company for forty-five
(45) days (whether or not consecutively) within a 90-day period.     (e)   “Good
Reason” shall mean, without your express written consent, the occurrence of any
of the following circumstances unless, in the cases of paragraphs (i), (ii),
(iii), (iv), (v) or (vi), such circumstances are fully corrected prior to the
Date of Termination specified in the Notice of Termination given in respect
thereof:

  (i)   any significant diminution in your position, duties, responsibilities,
power, or office (not solely a change in title) (unless such changes are
required and solely related to the reporting structures of an Acquiring
Corporation);     (ii)   any reduction, without your consent, in your annual
base salary as in effect on the date hereof or as the same may be increased from
time to time;     (iii)   the failure by the Company to (i) continue in effect
any material compensation or benefit plan in which you participate immediately
prior to a Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (ii) continue your participation therein (or in such substitute or
alternative plan) or a basis not materially less favorable, both in terms of the
amount of benefits provided (compared to the amount provided immediately prior
to a Change in Control) and the level of your participation relative to other
participants (compared to the level of your participation relative to other
participants as in effect at any time during your employment with the Company);
    (iv)   the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, health and accident, or disability plans in which you were
participating at the time of a Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of a Change in Control;     (v)   any requirement by the Company or of
any person in control of the Company that the location at which you perform you
principal duties for the Company be changed to a new location that is outside a
radius of thirty (30) miles from your principal residence as of the date hereof;
provided however, that your performance of a material portion of your principal
duties for the Company at the location of the headquarters of the Company
located in Andover, Massachusetts, shall not be deemed such a change; or

3



--------------------------------------------------------------------------------



 



  (vi)   the failure of the Company to obtain a reasonably satisfactory
agreement from any successor to assume and agree to perform this Agreement, as
contemplated in Section 6.     (vii)   In order to establish “Good Reason” for a
termination, the Employee must provide notice to the Company of the existence of
the condition giving rise to the “Good Reason” within ninety (90) days following
the initial existence of the condition, and the Company has ten (10) business
days following receipt of such notice to remedy such condition.

  (f)   “Notice of Termination” shall have the meaning set forth in
Section 2(b).
    (g)   “Severance Payments” shall have the meaning set forth in
Section 3(b)(ii).

2.   Employment Status.

  (a)   You acknowledge that this Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain you as an employee.
You may terminate your employment at any time, with or without Good Reason.    
(b)   Any termination of your employment by the Company or by you during the
term of this Agreement shall be communicated by written notice that indicates
the specific provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated (“Notice of
Termination”). A Notice of Termination shall be delivered to the other party
hereto in accordance with Section 7.     (c)   The “Date of Termination” shall
mean the date specified in the Notice of Termination.     (d)   Your right to
terminate your employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason under this Agreement.

3.   Compensation Upon Termination.       Subject to the terms and conditions of
this Agreement, including without limitation Section 3(c), you shall be entitled
to the following benefits upon termination of your employment, provided that
such period of termination occurs during the term of this Agreement.

  (a)   Cause, Disability, Death and Voluntary Termination other than for Good
Reason. If your employment shall be terminated by the Company for Cause, for
Disability, for your death or by you other than for Good Reason, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time the Notice of Termination is given or at the rate in
effect at the time of a Change in Control if such rate is greater, in accordance
with the Company’s normal payroll procedures unless otherwise provided by law,
plus all other amounts to which you are entitled under any compensation plan of
the Company at the time such payments are due, and the Company shall have no
further obligations to you under this Agreement.

4



--------------------------------------------------------------------------------



 



  (b)   Termination Without Cause; Voluntary Termination for Good Reason. If
your employment with the Company is terminated by the Company (other than for
Cause, Disability or your death) or by you for Good Reason, then you shall be
entitled to the benefits below upon effectiveness (taking into account any
applicable statutory revocation periods) of a general waiver and release from
you in favor of the Company, its directors, officers, employees,
representatives, agents and affiliates in a form satisfactory to the Company
(“Release”); provided that such Release is executed within twenty-one (21) days
of the Company presenting it to you for execution (or such longer period as
required under applicable law) and such Release has not been revoked within such
twenty-one day period (or within any longer applicable revocation period as set
forth in the Release). Notwithstanding the foregoing, the Company shall not
provide any benefit and may reduce dollar for dollar any benefit otherwise
receivable by you pursuant to subsections (ii) - (iv) of this paragraph (b) if
such benefit (including without limitation salary payments from another
employer) is actually received by you from another employer during the six
(6) month period following your termination, and any such benefit actually
received by you shall be reported to the Company.

  (i)   The Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
or at the rate in effect at the time of a Change in Control if such rate is
greater, in accordance with the Company’s normal payroll procedures unless
otherwise provided by law, plus all other amounts to which you are entitled
under any compensation plan of the Company at the time such payments are due.  
  (ii)   The Company will pay as severance pay to you, severance payments at
your annual base salary at the rate in effect at the time the Notice of
Termination is given or at the rate in effect at the time of a Change in Control
if such rate is greater, less applicable withholding, (together with the
payments provided in paragraph (iii) - (iv) below, the “Severance Payments”)
until six (6) months following the Date of Termination. Severance Payments will
be made in accordance with the Company’s normal payroll procedures.     (iii)  
For up to the six (6) month period after such termination, the Company shall
provide reimbursement to you for your actual COBRA payments for health and
welfare benefit continuation provided you elect COBRA coverage.     (iv)   The
Company will provide a bonus payment equal to your target bonus for the current
fiscal year pro rated to your Date of Termination. This bonus payment will be
made in a lump sum within the later of (i) five (5) full days following the
execution of the Release and (ii) any applicable revocation period will respect
to the Release. In addition, the Company will pay you any earned but unpaid
bonus from the prior fiscal year by the later of (i) five (5) full days
following the execution of the Release and (ii) any applicable revocation period
with respect to the Release.

  (c)   In the event you fail to sign the Release within the time period set
forth above (or you otherwise revoke the Release during the time period set
forth above), then you shall not be entitled to any Severance Payments and you
shall only be entitled to receive your full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
or at the rate in effect at the time of a Change in Control of such rate is
greater, in accordance with the Company’s normal payroll procedures unless
otherwise

5



--------------------------------------------------------------------------------



 



      provided by law, plus all other amounts to which you are entitled under
any compensation plan of the Company at the time such payments are due.
Notwithstanding the foregoing, the Company may immediately terminate any or all
Severance Payments upon material breach by you of the Release or any other
agreement or contract with the Company. The remedy set forth in the proceeding
sentence is in addition to all other remedies of the Company available at law
and/or in equity and shall not in any way impair or terminate the effectiveness
of the Release.

  (d)   In the event that you become entitled to the Severance Payments, if any
of the Severance Payments will be subject to the tax imposed by Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) (or any similar tax
that may hereafter be imposed) (the “Excise Tax”) the Company shall pay to you
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by you, after deduction of any Excise Tax on the Total Payments (as hereinafter
defined) and any federal, state and local income tax and Excise Tax upon the
payment provided for by this Subsection, shall be equal to the Total Payments.
For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (a) any other
payments or benefits received by you in connection with a Change in Control of
the Company or your termination of employment (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control of the Company or any person
affiliated with the Company or such person) (which together with the Severance
Payments, constitute the “Total Payments”) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning if Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax, (b) the amount of the Total Payments
which shall be treated as subject to the Excise Tax shall be equal to the lesser
of (1) the total amount of the Total Payments or (2) the amount of excess
parachute within the meaning of Section 280G(b)(1) (after applying paragraph
(a), above), and (c) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(b)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation in the calender year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes, which could be obtained from
deduction of such state and local taxes. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of your employment, you shall repay to the Company at
the time the amount of such reduction in excise tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal, state and
local income tax imposed on the Gross-Up Payment being repaid by you if such
repayment results in a reduction in Excise Tax and/or a federal, state and local
income tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into

6



--------------------------------------------------------------------------------



 



      account hereunder at the time of the termination of your employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest payable
with respect to such excess) at the time that amount of such excess is finally
determined.

  (e)   Payments to the Employee under Section 3 shall be bifurcated into two
portions, consisting of the portion, if any, that includes the maximum amount of
the payments that does not constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, and the portion, if any, that
includes the excess of the total payments that does constitute nonqualified
deferred compensation. Payments hereunder shall first be made from the portion
that does not consist of nonqualified deferred compensation until such portion
is exhausted and then shall be made from the portion that does constitute
nonqualified deferred compensation. Notwithstanding the foregoing, if the
Employee is a “specified employee” as defined in Section 409A(a)(3)(B)(i) of the
Code, the commencement of the delivery of the portion that constitutes
nonqualified deferred compensation will be delayed to the date that is 6 months
and one day after the Employee’s termination of employment (the “Earliest
Payment Date”). Any payments that are delayed pursuant to the preceding sentence
shall be paid pro rata during the period beginning on the Earliest Payment Date
and ending on the date that is 6 months following the Earliest Payment Date. The
determination of whether, and the extent to which, any of the payments to be
made to the Employee hereunder are nonqualified deferred compensation shall be
made after the application of all applicable exclusions under Treasury Reg. §
1.409A-1(b)(9). Any payment that are intended to qualify for the exclusion for
separation pay due to involuntary separation from service set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Employee following the taxable year of the
Employee in which the Employee’s termination of employment occurs.

4.   Compensation upon a Change in Control. Following a Change in Control of the
Company and except as set forth in any option agreement, restricted stock
agreement or other applicable agreement, all unvested options and shares of
restricted stock then held by you that were issued or granted under the
Company’s Amended and Restated 2003 Stock Incentive Plan or any other stock
incentive plan of the Company shall become exercisable and vested in full on the
date of a Change in Control. Notwithstanding the foregoing, in the event a
Change in Control occurs within six months after your employment start date with
the Company, the only 50% of all then unvested options and shares of restricted
stock held by you shall immediately vest and become exercisable.   5.  
Compensation During Period of Disability. During a period of Disability in which
you are employed by the Company, the Company will pay you your base salary minus
gross amounts received by you under any of the Company’s disability insurance
policies, Upon termination of your employment for a Disability, you shall
thereafter only be entitled to the benefits set forth in Section 3(a).   6.  
Successors; Binding Agreement.

  (a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no such succession had taken place.

7



--------------------------------------------------------------------------------



 



      Failure of the Company to obtain an assumption of this Agreement at or
prior to the effectiveness of any succession shall be a breach of this Agreement
and shall constitute Good Reason if you elect to terminate your employment,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, Company shall mean the Company as defined above and any
successor to its business or assets as aforesaid which successor assumes and
agrees to perform this Agreement by operation of law, or otherwise.

  (b)   This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.

7.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
duly given when delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company, at 400 Minuteman Road, Andover, MA 01810, Attention: Chief Executive
Officer and Chief Financial Officer, and to you at the address set forth below
or to such other address as either the Company or you may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.   8.   Miscellaneous.

  (a)   The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall otherwise remain in full force and effect.     (b)   The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the Commonwealth of Massachusetts (without giving
effect to any conflicts or choice of law provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).     (c)
  No waiver by you at any time of any breach of, or compliance with, any
provision of this Agreement to be performed by the Company shall be deemed a
waiver of that or any other provision at any subsequent time.     (d)   This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original but both of which together will constitute one and the same
instrument.     (e)   Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.     (f)  
This Agreement sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto; and any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby superseded.

8



--------------------------------------------------------------------------------



 



  (g)   This Agreement is intended to comply with the provisions of Section 409A
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required in order to comply with
Section 409A. No payments to be made under this Agreement may be accelerated or
deferred except as specifically permitted under Section 409A, in the event that
the Agreement shall be deemed not to comply with Section 409A, then neither the
Company, the Board nor its or their designees or agents shall be liable to the
Employee or other person for actions, decisions or determinations made in good
faith.

[Remainder of page intentionally left blank]

9



--------------------------------------------------------------------------------



 



If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

            NAVISITE, INC.
      By:   /s/ Arthur Becker         Arthur Becker        CEO     

Acknowledged and Agreed this 31st day of August, 2009:

          EMPLOYEE
      /s/ Mark Zingale       Mark Zingale      General Counsel       

[Separation Agreement]

